Citation Nr: 0031292	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for chronic tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

Based upon recent correspondence, it is unclear whether the 
veteran wishes to pursue the issue of service connection for 
bilateral defective hearing.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.



REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
tinnitus.  In that regard, service administrative records 
disclose that the veteran served in the United States Air 
Force, apparently, in the capacity of an aircraft mechanic.  
During that time, he was presumably exposed to noise at 
hazardous levels.  While on service separation examination in 
January 1966, the veteran's hearing was essentially within 
normal limits, as of the time of VA otologic and audiometric 
evaluations in 1979, the veteran was described as 
experiencing difficulty hearing in the presence of background 
noise.  An audiometric examination conducted at that time 
revealed the presence of high frequency sensorineural hearing 
loss "consistent with noise exposure."  The clinical 
impression following otologic evaluation was "tinnitus, 
probably secondary to high frequency sensorineural hearing 
loss."

The Board observes that, at the time of a recent VA 
audiometric examination in March 1998, the veteran gave a 
history of "ear problems," including hearing loss and "ears 
ringing," for a period of "approximately 32 years."  
Additionally noted at that time was that tinnitus was a 
"subjective complaint," and that no "objective measure" 
existed to validate its presence or absence.  In the opinion 
of the examining audiologist, however, the veteran's 
"subjective complaint" of tinnitus "could" be related to his 
history of noise exposure, including both military and 
civilian noise exposure, "and/or other events or conditions 
in his life which (might) be unreported or unrecognized by 
him."  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since March 1998.  After securing any 
necessary release, the RO should obtain 
these records.


2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed tinnitus.  The claims 
folder should be made available to the 
examiners for review before the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of these examinations, the examining 
otologist should specifically comment as 
to whether the veteran currently suffers 
from chronic tinnitus, and, if so, 
whether that tinnitus as likely as not 
had its origin as the result of noise 
exposure during the veteran's period of 
active military service.  All information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.


3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


